SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

    PNG
    media_image1.png
    711
    584
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    689
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    62
    456
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    241
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    310
    618
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    147
    625
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    362
    616
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    225
    581
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    127
    617
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    412
    607
    media_image10.png
    Greyscale

[0012] where q is from 1 to 100, from 1 to 50, from 2 to 20, [[and]] or from 2 to 9. In one example, Ri is n-butyl or ethoxymethyl (-CH20CH2CH3) and R2 is a free amine (-NH2). The ratio of p:m for copolymer (I) as described herein ranges from about 10:90 to about 20:80 and any range therebetween, including 11:89, 12:88, 13:87, 14:86, 15:85, 16:84, 17:83, 18:82, and 19:81, preferably about 16:84. The average molecular weight ranges from about 30 to about 80 kDa 10 and any weight therebetween, including about 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, and 79, (and any range derivable therein); in one embodiment the average molecule weight is about 34 kDa. 





 	[0013] In some embodiments, copolymer (I) can further include a repeating unit (V): 

    PNG
    media_image11.png
    169
    194
    media_image11.png
    Greyscale

where Y" is a polymerized monomer unit of a polymer bonded to W or Y; Z' comprises at least one TLR agonist; and p' is from 1 to 100000, from 1 to 50000, from 1 to 10000, from 1 to 1000, from 1 to 100, or from 1 to 50, and in specific embodiments, p' is from 1 to 20. [[Y']] Y" can be a polymerized monomer unit of polyacrylate, such as poly(acrylic acid) or poly(methacrylic acid) or poly(

[0014] Also disclosed herein are compositions that include the copolymers as described above. In one embodiment, the compositions further include an antigen and the antigen can be operatively linked to copolymer (I), (IV), or (V). Alternatively the antigen can be covalently linked to the compound by a linker or non-covalently linked to the polymer. In some aspects of the composition, the antigen is covalently linked to the copolymer using a bifunctional linker having functional groups selected from amines, azides, alkynes, and N-succinimidyl carbonates. In a particular aspect, the linker is a self-immolating linker and can be formed from:


    PNG
    media_image12.png
    112
    466
    media_image12.png
    Greyscale










[0018] In other embodiments there is disclosed a monomer having the general structure of (VI):


    PNG
    media_image13.png
    446
    593
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    225
    556
    media_image14.png
    Greyscale













[0020] In another embodiment


    PNG
    media_image15.png
    424
    543
    media_image15.png
    Greyscale
























[0021] In some embodiments, a copolymer containing monomer (VI) is disclosed. The


    PNG
    media_image16.png
    668
    564
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    92
    595
    media_image17.png
    Greyscale










[0022] In other embodiments, a polymerformed from monomer (VI) is disclosed.

    PNG
    media_image18.png
    500
    578
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    285
    620
    media_image19.png
    Greyscale










 [0023] In another instance polymer (VIII) is:

    PNG
    media_image20.png
    490
    594
    media_image20.png
    Greyscale
 

    PNG
    media_image21.png
    578
    583
    media_image21.png
    Greyscale


 [0088] Non-limiting examples imidazoquinoline compounds of general structure (VI) for use in 

    PNG
    media_image22.png
    133
    550
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    738
    558
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    708
    596
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    728
    574
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    456
    559
    media_image26.png
    Greyscale

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612